ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                )
                                             )
Creek Services, LLC                          )      ASBCA Nos. 59105, 59106, 59187
                                             )                 59188,59189,59190
                                             )                 59239,59240, 59241
                                             )                 59242, 59243
Under Contract No. W912P8-09-D-0045          )

APPEARANCE FOR THE APPELLANT:                       Ms. Terri Hightower
                                                     CEO

APPEARANCES FOR THE GOVERNMENT:                     Thomas H. Gourlay, Jr., Esq.
                                                      Engineer Chief Trial Attorney
                                                    Denise D. Frederick, Esq.
                                                      District Counsel
                                                    J. Emmanuel I. Santa Teresa, Esq.
                                                    William G. Meiners, Esq.
                                                      Engineer Trial Attorneys
                                                    U.S. Army Engineer District, New Orleans

                                    ORDER OF DISMISSAL

       The dispute which is the subject of these appeals having been settled, these appeals are
hereby dismissed with prejudice subject to reinstatement only in the event the settlement is not
consummated. Any request to reinstate the subject appeals must be filed within 90 days of the
date of this Order.

       Dated: 2 March 2015
                                                  fl                    ./~   f      /
                                                 ~ili~EiH'f:~-~UNK~,-~L
                                                 Administrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed Services
Board of Contract Appeals in ASBCA Nos. 59105, 59106, 59187, 59188, 59189, 59190, 59239,
59240, 59241, 59242, 59243, Appeals of Creek Services, LLC, rendered in conformance with
the Board's Charter.

      Dated:

                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals